62 F. Supp. 2d 1301 (1999)
Bill PRYOR, Attorney General for the State of Alabama, and the State of Alabama, Plaintiffs-Appellants,
v.
Janet RENO, Attorney General of the United States, and the United States of America, Defendants-Appellees.
No. CIV.A.97-D-13936-N.
United States District Court, M.D. Alabama, Northern Division.
June 22, 1999.
Jack N. Curtis, Dept. of Public Safety, Billington M. Garrett, Office of Attorney General, Montgomery, AL, for Plaintiffs.
Leura J. Garrett, U.S. Atty's Office, Montgomery, AL, Frank W Hunger, Asst, Attorney General, Vincent M. Garvey, Gail F. Levine, Dept. of Justice, Washington, DC, for Defendants.

PERMANENT INJUNCTION
DeMENT, District Judge.
Pursuant to the Judgment of the United States Court of Appeals for the Eleventh Circuit, as above captioned, filed April 6, 1999 and received and filed by the clerk of this court on June 7, 1999 as mandate, wherein the Eleventh Circuit reversed and remanded the judgment of this Court in said cause, instructed that the Court grant Alabama's motion for an injunction against the enforcement of the Driver's Privacy Protection Act, and further ordered the defendants-appellees to pay to the plaintiffs-appellants the costs on appeal to be taxed by the Clerk of the Eleventh Circuit Court of Appeals, it is therefore
CONSIDERED and ORDERED that Janet Reno, Attorney General of the United States of America, her successors in office, and all those in active concert and participation with her, and the United States of America, its officers, agents, servants and employees and all others in active concert with said United States, be and the same are herewith PERMANENTLY ENJOINED from aiding, abetting, commanding, counseling, inducing, ordering, permitting, procuring or otherwise enforcing the provisions of the Driver's Privacy Protection Act and any regulations, directives, or policies implementing its provisions. It is further
CONSIDERED and ORDERED that the United States Marshal be and she is DIRECTED to cause personal service of a copy of this Preliminary Injunction to be effected on said Janet Reno. It is further
CONSIDERED and ORDERED that all costs herein incurred be and the same *1302 are hereby taxed against defendants-appellees, and in favor of plaintiffs-appellants, the same to be taxed by the Clerk of the Eleventh Circuit Court of Appeals.